Citation Nr: 0307677	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-03 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for the service-connected 
residuals of a fractured little finger of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from December 1978 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for his service-connected residuals of a fracture of 
the fifth (little) finger of the left hand.  He responded 
with a timely Notice of Disagreement, initiating this appeal.  
He was provided with a Statement of the Case, and he 
subsequently filed a timely substantive appeal, perfecting 
his appeal of this issue.  On his March 1998 VA Form 9, the 
veteran requested a personal hearing before a member of the 
Board; however, prior to any such hearing being scheduled, 
the veteran withdrew his hearing request in writing.  
Therefore, a remand for this matter is not required at this 
time.  See 38 C.F.R. § 20.704 (2002).  

The veteran's claim was initially presented to the Board in 
July 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's service-connected residuals of a fractured 
little finger of the left hand result in no limitation of 
motion or weakness, good grip, and complaints of pain.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
residuals of a fractured little finger of the left hand have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5216-27 (2002); 67 Fed. Reg. 48784 
(2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-30).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and the August 2002 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in Oakland 
Park, Miami, and Daytona Beach, FL, and these records were 
obtained by the RO.  No private medical records have been 
obtained, as the veteran has indicated no such evidence.  He 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Finally, he has been afforded a recent VA orthopedic 
examination in conjunction with his claim; for these reasons, 
his appeal is ready to be considered on the merits.  

The veteran seeks a compensable rating for residuals of a 
fracture of the little finger of his left hand.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2002), pertaining to functional impairment.  The Court 
held that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry should not to 
be limited to muscles or nerves.  These determinations 
should, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The veteran's finger disability has most recently been rated 
under Diagnostic Code 5003, for degenerative arthritis.  This 
code specifies that degenerative arthritis of a major joint 
or group of minor joints be rated under the criteria for 
limitation of motion of the affected joint, with a minimum 10 
percent rating assigned for such limitation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  

The Board notes that the diagnostic criteria for rating 
ankylosis or limitation of motion of fingers was recently 
changed, effective from August 26, 2002.  67 Fed. Reg. 48784 
(2002).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

While the RO has not yet provided the veteran with a copy of 
the revised regulations, such an omission is not prejudicial 
to his claim, as neither the old nor the new rating criteria 
for ankylosis/limitation of motion of the fingers apply in 
the present case, or would result in a compensable rating for 
the veteran's little finger disability.  Under Diagnostic 
Code 5227 as revised, both favorable and unfavorable 
ankylosis of the little finger warrants a noncompensable 
rating.  The version of Diagnostic Code 5227 in effect prior 
to August 26, 2002, also provides for a noncompensable rating 
for any type of ankylosis, except extremely unfavorable 
ankylosis, of the little finger.  Extremely unfavorable 
ankylosis may be rated under the criteria for amputation.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  

Diagnostic Code 5230, for limitation of motion of the little 
finger, was also added to 38 C.F.R. Part 4, effective from 
August 26, 2002.  However, this Code provides only for a 
noncompensable rating for any limitation of motion of the 
little finger.  67 Fed. Reg. 48784 (2002).  For the reasons 
to be discussed below, this Code does not apply to the 
present case, and a compensable rating under any schedular 
criteria is not warranted.  

The veteran's little finger disability was most recently 
examined by the VA in October 2002.  Prior to this 
examination, the veteran was last examined in April 1985, at 
which time "no disability" in the veteran's left hand could 
be found.  Since his April 1985 examination, his VA medical 
treatment records are negative for any complaints or 
treatment of his little finger disability.  Additionally, the 
veteran failed to provide, or indicate the existence of, any 
such records in response to an August 2002 RO inquiry.  

On examination in October 2002, the veteran reported pain in 
his left hand while grasping objects or clenching his fist.  
A history of a little finger fracture during service, which 
was treated with a finger splint, was noted.  Objective 
examination revealed no deformity of the finger, although it 
was approximately 20% larger than the right little finger.  A 
small non-tender defect was observed on the dorsum of the 
proximal phalanx.  Functionally, his hand displayed no 
weakness and no limitation of motion, although some pain with 
finger flexion was reported.  The examiner suggested this 
pain was the result of contracture of the dorsal tissue which 
caused pain when stretched.  His grip was good, without 
weakness.  The examiner found no evidence of additional 
disability manifested by weakened movement, excess 
fatigability, incoordination, or other DeLuca factors.  A 
concurrent X-ray of the veteran's little finger revealed no 
acute fracture or dislocation.  Minimal narrowing of the 
first left proximal interphalangeal joint, possibly 
posttraumatic in origin, was observed.  The examiner 
described the veteran's disability as minor, and stated he 
was able to perform all activities of daily living.  

As is noted above, a compensable rating is not warranted 
under any schedular criteria, either old or new, where the 
veteran has full limitation of motion of his little finger.  
Diagnostic Code 5003, the rating criteria for evaluating 
arthritis, does not provide a compensable disability rating 
in the absence of limitation of motion.  Consideration has 
also been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran.  The evidence discussed herein 
does not show that the service connected disability at issue 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards.  In particular, the veteran's fractured 
little finger has itself required no periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is currently 
employed as a delivery driver.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

For all the foregoing reasons, the Board finds that a 
compensable evaluation is not warranted for the veteran's 
residuals of a fractured little finger of the left hand.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As a 
preponderance of the evidence is against the award of a 
compensable rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a compensable rating for the veteran's 
service-connected residuals of a fractured little finger of 
the left hand is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

